On March 17, 1986, the Defendant was sentenced to one hundred (100) years for Deliberate Homicide; $11,854. 80 in prosecution costs; $5,017. 25 for cost of calling jury; $10,937. 43 for court appointed attorney; $20 surcharge; one year and 16 days credit for time served; Dangerous Offender Designation.
On August 20,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was represented by Karen Townsend, Deputy County Attorney from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Henson. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge Henson shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *37reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
DATED this 20th day of August, 1992.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Robert J. Boyd, Acting Member and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Mr. Ballenger for appearing pro se and also wishes to thank Ms. Tbwnsend for appearing on behalf of the State of Montana.